Citation Nr: 1016168	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-09 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left elbow 
condition.

2.  Entitlement to service connection for a left shoulder 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey, Counsel
INTRODUCTION

The Veteran served on active duty from August 1998 to August 
2005.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The Veteran presented testimony at a hearing chaired by the 
undersigned at the RO in May 2009.  A transcript of the 
hearing is associated with the Veteran's claims folder.


FINDINGS OF FACT

1.  The Veteran does not have a left elbow disability.

2.  The Veteran has a current left shoulder disability as the 
result of an injury in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left elbow 
condition are not met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  A left shoulder disability was incurred in active 
service.  38 U.S.C.A. § 1110.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The Board is granting service connection for a left shoulder 
disability.  Hence, the Veteran does not require additional 
notice or assistance to substantiate the claim.

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The record reflects that in a September 2005letter, issued 
prior to the initial adjudication of the claim, the RO 
notified the Veteran of the evidence needed to substantiate 
his claim for service connection.  The letter satisfied the 
second and third elements of the duty to notify by informing 
the Veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims in February 2009, in conjunction with the February 
2009 supplemental statement of the case.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claim, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim in the February 2009 supplemental 
statement of the case.  Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and VA treatment records.  
Additionally, the Veteran was provided a proper VA 
examination in December 2005 for his left elbow claim.

At the May 2009 hearing, the Veteran's representative 
contended that the Veteran should receive a new VA 
examination given the length of time since the last 
examination.  The mere passage of time does not trigger the 
duty to provide a new examination.  Rather, a new examination 
is required when there is evidence of a change in the 
condition since the last examination.  Palczewski v. 
Nicholson, 21 Vet App 174 (2007).

The Veteran has reported similar left elbow symptoms 
throughout the period since service.  There is no clinical 
evidence of any change in the disability picture.  A new 
examination is, therefore, not warranted.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent 
evidence of (1) a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed in-service disease or injury and 
the present disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); see also Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Left Elbow

The Veteran contends that service connection is warranted for 
a left elbow condition because he injured his left elbow in 
service while serving aboard the USS Carter Hall and again 
while serving aboard the USS Tornado, and that he currently 
continues to have left elbow pain related to those in-service 
injuries.

Service treatment records show that the Veteran was treated 
for left elbow pain after a reported ladder well injury on 
the USS Carter Hall in October 1999.  X-rays showed no 
fracture and he was diagnosed as having a left elbow 
contusion and prescribed rest and Motrin.  At the time of his 
separation examination in June 2005, the Veteran reported 
elbow pain; however, on examination, the upper extremities 
were evaluated as normal and no left elbow disability was 
noted.

The post-service medical evidence of record consists of 
outpatient treatment records from the VA Medical Center in 
Providence, Rhode Island dated from May 2006 to February 
2009, the report from a December 2005 VA examination and the 
report from a January 2006 VA examination.  These records 
show that the Veteran has reported left elbow pain that 
occurs with cold, damp weather, but X-rays of the left elbow 
have been negative and the Veteran has not been found to have 
a left elbow disability.  

During the December 2005 VA examination, the examiner 
concluded that the data obtained on the examination did "not 
rise to the level of a clinical diagnosis."  The Veteran was 
also afforded a VA general medical examination in January 
2006.  The Veteran reported left elbow pain since the fall in 
service.  The examiner did not examine the elbow, but 
reported a diagnosis of "left elbow condition."  The 
examiner added that "the above listed conditions [were] 
deferred to scheduled orthopedic exam."  Presumably this is 
a reference to the December 2005 orthopedic examination, 
since no other examinations were scheduled.

At the May 2009 hearing, the Veteran acknowledged that a left 
elbow disability had not been clinically identified since 
service.  The record was held open for 60 days, so that he 
could obtain such evidence, but no additional evidence was 
received.  The Veteran testified that he did continue to 
experience left elbow symptoms.

As noted above, service connection requires a showing of 
current disability.  A current disability is shown if the 
claimed condition is demonstrated at the time of the claim or 
while the claim is pending.  McClain v. Nicholson, 21 Vet App 
319 (2007).  While the Veteran is competent to report 
symptoms of a left elbow condition, Palczewski v. Nicholson, 
and service treatment records do show treatment for the left 
elbow, the contemporaneous record is negative for any medical 
evidence of a left elbow disability at any time since the 
current claim.

The Veteran is competent to report his left elbow symptoms, 
but pain without an underlying identified condition does not 
satisfy the requirement that a current disability be shown.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) aff'd sub 
nom 259 F.3d 1356 (Fed. Cir. 2001).  In addition, medical 
professionals considered the Veteran's complaints in 
concluding that a current disability was not demonstrated.  

The Board has noted the January 2006 diagnosis of "left 
elbow condition," but the examiner did not identify the 
"condition" or even examine the Veteran's elbow.  The 
examiner specifically noted that any findings were being 
deferred for the orthopedic examination.  Thus, the January 
2006 diagnosis is of little probative value.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against finding a current disability.  
Reasonable doubt does not arise, and the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002).

Left Shoulder

The Veteran contends that he has a current left shoulder 
disability related to two injuries sustained during his 
active military duty.

The service treatment records document occasional complaints 
of left shoulder pain.

At the December 2005 VA examination, the Veteran reported 
that he injured his shoulder in service and complained of 
intermittent, sharp, throbbing pain in his left shoulder that 
occurred when he had to pull something and with overhead 
work.  He also reported weakness, decreased range of motion, 
instability and numbness and denied edema, locking and 
stiffness or any flare-ups.  X-rays for the left shoulder 
were negative.  After physical examination, the examiner 
diagnosed possible impingement pathology of the left 
shoulder.  The examiner noted that a review of the Veteran's 
claims file supported his contentions that he sustained an 
injury to his left shoulder in service and that he was noted 
to have left shoulder pain in service.  

The VA examination provides evidence of a current disability 
in so far as it contains a diagnosis of possible impingement 
syndrome.  While the examiner was equivocal as to the proper 
diagnosis, she appears to have concluded that the examination 
findings, the history reported by the Veteran and the service 
treatment records were indicative of a current disability.  
As noted above, she was not reluctant to report that there 
was no current diagnosis for other conditions considered on 
the examination.  Given her report and the Veteran's report 
of ongoing symptoms, the Board finds that a current 
disability has been demonstrated.

The service treatment records confirm an in-service disease 
or injury and the Veteran's reports of a continuity of 
symptoms since service show a nexus between the current 
disability and service.  In this regard, the VA examination 
was conducted only a few months after service and showed 
ongoing symptoms and the Veteran has offered testimony as to 
ongoing symptoms.

Resolving reasonable doubt in the Veteran's favor, service 
connection for a left shoulder disability is granted.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left elbow condition is denied.

Service connection for a left shoulder disability is granted.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


